Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 10 of copending Application No. 16/281,756 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is anticipated by claim 1 of the copending application.
Claim 2 is anticipated by claim 2 of the copending application.
Claim 3 is anticipated by claim 4 of the copending application.
Claim 10 is anticipated by claim 10 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 3, the claim recites “… in the case that both of the host vehicle lane and the adjacent lane are the specified lane …; and in the case that among the host vehicle lane or the adjacent lane, one of them is the specified lane ….” The reader is left in question as to whether there is a difference between the two cases because either one of the lanes is inherently a specified lane given that both lanes are specified lanes. Based on appearance, and for examination, the claim means “… in the case that both of the host vehicle lane and the adjacent lane are the specified lane …; and in the case that among the host vehicle lane or the adjacent lane, one of them is the specified lane and the other is the general lane….”
As to claim 6, the claim recites “the remaining distance when the lane change occurs”. There is insufficient antecedent basis for this limitation in the claim.
As to claim 7, the claim recites “the remaining distance when the lane change occurs”. There is insufficient antecedent basis for this limitation in the claim.
As to claims 4-7, the claims are rejected at least for failing to resolve the deficiencies of their rejected base claim.
As to claim 8, the claim recites “… a certain marginal amount is secured between the host vehicle and another vehicle….” The reader is left in question as to what constitutes “a marginal amount”. For examination, “a marginal amount” is interpreted in light of the specification (see instant F.6) to be a length/distance or time to collision. The examiner notes it is improper to import limitations from the specification into the claims. Thus, the examiner recommends, by way of example only, amending to positively recite “a marginal distance or a marginal time to collision
As to claim 9, the claim recites “… wherein, after the lane change determining unit has permitted the lane change, recognition …, setting …, and the travel control are sequentially carried out;	or alternatively, after recognition …, and setting of the control condition … are sequentially carried out, and the lane change determining unit has permitted the lane change, the vehicle control unit carries out….” The reader is left in question as to what is being claimed at least because the limitations following “or alternatively” appear to be directed to the previously recited sequence and are thus not an alternative. Further, the claim recites multiple clauses with no clearly discernable breaks.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marden et al. (US 2019/0061765 A1) in view of Konishi (US 2010/0274473 A1).
As to claims 1, 9-10, as best can be understood, Marden teaches a vehicle control device (100, F.1) adapted to carry out a travel control or an assist control for a host vehicle (The autonomous vehicle can be configured to operate in a fully autonomous operational  – [51]), on the basis of an output result from at least one device from among a periphery monitoring device that monitors the periphery around the host vehicle, or a position specifying device that specifies a travel position of the host vehicle (One or more sensors can be used to collect information that describes the location, in three-dimensional space relative to the autonomous vehicle, of points that correspond to objects within the surrounding environment of the autonomous vehicle – [60]), the vehicle control device comprising:	a control condition setting unit adapted to set a control condition for the host vehicle in order to make a lane change (viable lane change? – 308, F.3); and	a vehicle control unit adapted to carry out a travel control or an assist control (A vehicle controller that controls one or more vehicle actuators or other devices that control gas flow, acceleration, steering, braking, etc. to execute the selected motion plan – [73]) in relation to the lane change on the basis of the control condition set by the control condition setting unit (“VIABLE LANE CHANGE?” – “YES” [Wingdings font/0xE0] “DETERMINE MOTION PLAN CHANGES TO EXECUTE LANE CHANGE” – 310, F.3).	However, the remaining details pertaining to lane types may not be explicitly disclosed.	In a related invention, Konishi teaches a lane recognition unit adapted to recognize lane types of a host vehicle lane in which a host vehicle is traveling and an adjacent lane adjacent to the host vehicle lane (An eligibility acquisition unit that obtains information relating to a travel eligibility restriction of a host vehicle traveling lane and information relating to a travel eligibility restriction of an adjacent lane to the host vehicle traveling lane – [6]);A determination as to whether or not a lane change is permitted is made according to whether or not a vehicle traveling along the road conforms to the rule of the lane, or in other words whether or not the vehicle is eligible to travel in the lane having the prescribed rule – [4]).	It would have been obvious to incorporate the teachings of Konishi into the system of Marden to “carry out the travel control or the assist control (Marden: execute the selected motion plan – [73]) in relation to the lane change (Marden: viable lane change – 308, 310, F.3) on the basis of the control condition set by the control condition setting unit (Marden: “VIABLE LANE CHANGE?” – “YES”, 308 [Wingdings font/0xE0] F.3; Konishi: whether or not a vehicle traveling along the road conforms to the rule of the lane – [4])”. The motivation being to better ensure the vehicle conforms to roadway traffic rules, and thus helping to ensure roadway safety.
As to claim 2, the combination teaches the vehicle control device according to claim 1, wherein: the lane types include a specified lane in which a specified vehicle is capable of traveling in a preferential manner (Konishi: Restricted lanes may be identified by various restrictions, including but not limited to, a vehicle type, a number of passengers traveling in the vehicle, etc.  – [28]), and a general lane in which all vehicles can travel (Konishi: The absence of travel eligibility restrictions is stored in relation to lanes having no travel eligibility restrictions – [28]); and	the control condition setting unit sets a different control condition in the case that the host vehicle lane or the adjacent lane is the specified lane and the other lane is the general lane, and in the case that both the host vehicle lane and the adjacent lane are the specified lane or the general lane (The 
As to claim 8, as best can be understood, the combination teaches the vehicle control device according to claim 2, wherein the control condition setting unit sets the control condition in a manner so that, when the host vehicle performs a lane change from the specified lane into the general lane, a certain marginal amount is secured between the host vehicle and another vehicle in front of or behind the host vehicle (Marden: The vehicle computing system may determine that a lane change can be executed if there is at least a defined minimum amount of open space ahead of and behind the autonomous vehicle in the adjacent lane – [40]).

Claims 3-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marden and Konishi as applied to claim 2 above, and further in view of Ratnasingam (US 9,672,734 B1).
As to claim 3, as best can be understood, the combination teaches the vehicle control device according to claim 2, wherein both of the host vehicle lane and the adjacent lane are the specified lane or the general lane; and wherein among the host vehicle lane or the adjacent lane, one of them is the specified lane (Konishi: [28]).	However, the remaining limitations may not be explicitly disclosed.		In a related invention, Ratnasingam teaches wherein: the control condition includes a threshold value of a difference between an average velocity of the host vehicle lane and an average velocity of the adjacent lane (In a straight, multi-lane road segment, the system may rank order the lanes according decreasing order of average speed in order c.18, l.23-33).	It would have been obvious to incorporate the teachings of Ratnasingam into the system of modified Marden in order to perform the travel control or the assist control (Marden: execute the selected motion plan – [73]) on the conditions of lane rules (Konishi: whether or not a vehicle traveling along the road conforms to the rule of the lane – [4]) and on the condition of moving to a faster lane (Ratnasingam: move to the faster moving lane as appropriate – c.18, l.23-33) as described. The motivation being to decrease travel time while ensuring the vehicle conforms to roadway traffic rules, and thus helping to ensure roadway safety.	Thus, the combination teaches in the case that both of the host vehicle lane and the adjacent lane are the specified lane or the general lane, the vehicle control unit performs the travel control or the assist control if the difference is less than or equal to the threshold value (e.g. lanes are changed based on ensuring the vehicle conforms to roadway traffic rules); and in the case that among the host vehicle lane or the adjacent lane, one of them is the specified lane, the vehicle control unit performs the travel control or the assist control even when the difference is in excess of the threshold value (e.g. lanes are changed based on ensuring the vehicle conforms to roadway traffic rules).
As to claim 4, as best can be understood, the combination teaches the vehicle control device according to claim 3, wherein the control condition setting unit sets the control condition in consideration of a remaining distance from a travel position of the host vehicle to an exit of a road including the host vehicle lane and the adjacent lane (Marden: The vehicle computing system may determine that a lane change can be executed only if the autonomous vehicle is greater than a defined distance from an upcoming intersection – [40]).
As to claim 6, as best can be understood, the combination teaches the vehicle control device according to claim 4, wherein the control condition setting unit sets the control condition in a manner so 
As to claim 7, as best can be understood, the combination teaches the vehicle control device according to claim 4, wherein the control condition setting unit sets the control condition in a manner so that an offset amount of the host vehicle from a center position of the host vehicle lane to a side of the adjacent lane is changed depending on the remaining distance when the lane change occurs (Marden: [41]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marden, Konishi, and Ratnasingam as applied to claim 4 above, and further in view of Rander et al. (US 10,810,883 B1).
As to claim 5, as best can be understood, the combination teaches the vehicle control device according to claim 4, wherein the control condition setting unit sets the control condition in consideration of the remaining distance (Marden: The vehicle computing system may determine that a lane change can be executed only if the autonomous vehicle is greater than a defined distance from an upcoming intersection – [40]).	However, the remaining limitations may not be explicitly disclosed.	In a related invention, Rander teaches consideration of traffic congestion in the vicinity of the exit (Make one or more lane changes or to make a quick detour to most efficiently get through or avoid a particular pocket of traffic (e.g., at a crowded intersection). – c.7, l.31-35).	It would have been obvious to incorporate the teachings of Rander into the system of modified Marden such that “control condition setting unit sets the control condition in consideration of traffic congestion in the vicinity of the exit” as described. The motivation being to reduce travel times. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663
                                                                                                                                                                                                        /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663